Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This notice of allowance is responsive to Applicants’ application filed on 10/07/2019.  Claims 1-4 are presented for examination and based on current examiner’s amendment claims 1 and 3-4, renumbered as 1-3 are allowed for the reasons indicated herein below.  


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/07/2019, and on 10/20/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  


Examiner’s Amendment

3.	 An Examiner's amendment to the record appears below.  Should the changes and/or additions by 
unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was given to the examiner via a telephonic interview with Attorney Surinder Sachar (Reg. No. 34,423).

The application has been amended as follows:

Title:
          The title has been amended as follows:
POWER CONVERSION DEVICE SUPERIMPOSING A TERTIARY HARMONIC WAVE”	

Claims: 
Claims 1-4 have been amended as follows:

Claim 1. (Currently Amended)  A power conversion device comprising:
a three-phase voltage inverter that includes a circuit having three legs connected in parallel, each of the legs including two arms connected in series and each of the arms including a switching element and a freewheeling diode connected to each other in antiparallel, and that converts a DC voltage from a DC power supply into a three-phase AC voltage and outputs the three-phase AC voltage to a power system;
a two-phase/three-phase converter for converting a two-phase voltage command signal into a sinusoidal three-phase voltage command signal;
a tertiary harmonic wave generator for generating a sinusoidal tertiary harmonic wave signal synchronized with the sinusoidal three-phase voltage command signal and having a frequency which is three times as high as that of the sinusoidal three-phase voltage command signal;
an adder for outputting a three-phase modulated wave signal in which the sinusoidal tertiary harmonic wave signal is superimposed on the sinusoidal three-phase voltage command signal; and
a PWM controller for generating a gate signal for driving each of the switching elements by comparing the three-phase modulated wave signal with a triangular wave carrier signal, wherein the tertiary harmonic wave generator includes a tertiary harmonic wave amplitude determining unit for determining an amplitude of the sinusoidal tertiary harmonic wave signal at which a power loss of the three-phase voltage inverter is minimized, based on a voltage amplitude command value responding to the two-phase voltage command signal and an output power factor command value responding to an output request to the power system,
wherein the two-phase voltage command signal includes a d-axis voltage command signal and a q-axis voltage command signal, and the voltage amplitude command value is a square root of a sum of a square value of the d-axis voltage command signal and a square value of the q-axis voltage command signal.



Claim 3. (Currently Amended)  The power conversion device according to claim 1, wherein the tertiary harmonic wave amplitude determining unit determines the amplitude of the sinusoidal tertiary harmonic wave signal corresponding to a combination of the voltage amplitude command value and the output power factor command value from a table for defining a relationship of the voltage amplitude command value, the output power factor command value, and the amplitude of the sinusoidal tertiary harmonic wave signal at which the power loss of the three-phase voltage inverter is minimized.

Claim 4. (Currently Amended)  The power conversion device according to claim 1, wherein the tertiary harmonic wave amplitude determining unit determines the amplitude of the sinusoidal tertiary harmonic wave signal based on a function having the voltage amplitude command value and the output power factor command value


Reasons for allowance
4.	Claims 1 and 3-4, remembered as 1-3 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 

Claims 1 and 3-4, remembered as 1-3; prior art fails to disclose or suggest “A power conversion device comprising: a three-phase voltage inverter that includes a circuit having three legs connected in parallel, each of the legs including two arms connected in series and each of the arms including a switching element and a freewheeling diode connected to each other in antiparallel, and that converts a DC voltage from a DC power supply into a three-phase AC voltage and outputs the three-phase AC voltage to a power system; a two-phase/three-phase converter for converting a two-phase voltage command signal into a sinusoidal three-phase voltage command signal; a tertiary harmonic wave generator for generating a sinusoidal tertiary harmonic wave signal synchronized with the sinusoidal three-phase voltage command signal and having a frequency which is three times as high as that of the sinusoidal three-phase voltage command signal; an adder for outputting a three-phase modulated wave signal in which the sinusoidal tertiary harmonic wave signal is superimposed on the sinusoidal three-phase voltage command signal; and a PWM controller for generating a gate signal for driving each of the switching elements by comparing the three-phase modulated wave signal with a triangular wave carrier signal, wherein the tertiary harmonic wave generator includes a tertiary harmonic wave amplitude determining unit for determining an amplitude of the sinusoidal tertiary harmonic wave signal at which a power loss of the three-phase voltage inverter is minimized, based on a voltage amplitude command value responding to the two-phase voltage command signal and an output power factor command value responding to an output request to the power system, wherein the two-phase voltage command signal includes a d-axis voltage command signal and a q-axis voltage command signal, and the voltage amplitude command value is a square root of a sum of a square value of the d-axis voltage command signal and a square value of the q-axis voltage command signal”. As recited in claims 1 and 3-4, remembered as 1-3.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839